DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 should read the “second buffering agent” rather than the first buffering agent.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-14, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Slavtcheff et al, US 6,506,713.
With respect to claim 1, Slavtcheff et al teach an effervescent powder comprising 3% sodium cocoyl isethionate, 2.5% cocoamidopropylbetaine, and 72% sodium bicarbonate/citric acid (col. 8, example 3).
With respect to claim 14, the same example has 6% sodium methyl cocoyl taurate.  When taurate is the “first” surfactant, the betaine and isethionate are approximately the same weight as the taurate.  As this reference meets all material limitations of the claims at hand, the reference is anticipatory. 
With respect to claims 11, 12, and 20, as the reference teaches the identical composition claimed, the foam properties are the same.

Claims 1, 2, 7, 9, and 10-12 are rejected under 35 U.S.C. 102a1 as being anticipated by Sheirs, US 2019/0282837.
Sheirs teaches an effervescent tablet comprising 2% sodium sulfosuccinate, 2% sodium cocoyl isethionate, and 31% sodium bicarbonate/citric acid (¶37, example 6).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory. 
With respect to claims 11 and 12, as the reference teaches the identical composition claimed, the foam properties are the same.

Claims 1, 2, 5-7, 9, and 10-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Bergquist et al, CA 2,459,164.
Bergquist et al teach an effervescent powder comprising 3.75% sodium lauryl sulfoacetate, 3.75% sodium cocoyl isethionate, and 48% sodium bicarbonate/citric acid (page 3, table IV).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory. 
With respect to claims 11 and 12, as the reference teaches the identical composition claimed, the foam properties are the same.

Claims 1, 2, 5, 6, and 8-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Keenan et al, US 2005/0288208.
Keenan et al teach an effervescent powder comprising 3% Pluracare (an EO/PO nonionic surfactant), 3% lauramidopropyl betaine, and 52% sodium bicarbonate/citric acid (¶91, sample A).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.  The examiner maintains 52% reads on “about 48%”.
With respect to claims 11 and 12, as the reference teaches the identical composition claimed, the foam properties are the same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Slavtcheff et al, US 6,506,713.
Slavtcheff et al are relied upon as set forth above.  With respect to claims 3 and 4, surfactants may be present in these effervescent powders in amounts up to 30% (claim 7).  Effervescent powders are common in the art and it is obvious for persons of skill in the art to use surfactants in typical amounts for these powders.
With respect to claims 15-19, recall that example 3 uses the very same surfactants claimed, betaine, taurate, and isethionate.  Note that the reference teaches surfactants in approximately equal amounts (2.5% betaine and 3% isethionate), and one surfactant in double the amount of another surfactant (6% taurate and 3% isethionate), and so the examiner maintains it is obvious for persons of skill in the art to use these 3 surfactants in any amount well-known for use in effervescent powders with confidence of forming an effective effervescent powder.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As stated above, effervescent powders are common in the art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761